Name: Political and Security Committee Decision (CFSP) 2018/2063 of 18 December 2018 extending the mandate of the Head of Mission of the European Union CSDP mission in Mali (EUCAP Sahel Mali) (EUCAP Sahel Mali/2/2018)
 Type: Decision
 Subject Matter: Africa;  European construction;  international security
 Date Published: 2018-12-27

 27.12.2018 EN Official Journal of the European Union L 329/26 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2018/2063 of 18 December 2018 extending the mandate of the Head of Mission of the European Union CSDP mission in Mali (EUCAP Sahel Mali) (EUCAP Sahel Mali/2/2018) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2014/219/CFSP of 15 April 2014 on the European Union CSDP mission in Mali (EUCAP Sahel Mali) (1), and in particular Article 7(1) thereof, Whereas: (1) Pursuant to Decision 2014/219/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of the EUCAP Sahel Mali mission, including the decision to appoint a Head of Mission. (2) On 9 January 2018 the PSC adopted Decision (CFSP) 2018/57 (2), appointing Mr Philippe RIO as Head of Mission of EUCAP Sahel Mali from 15 January 2018 to 14 January 2019. (3) On 17 December 2018, the Council adopted Decision (CFSP) 2018/2008 (3), extending the mandate of EUCAP Sahel Mali until 28 February 2019. (4) The High Representative of the Union for Foreign Affairs and Security Policy has proposed to extend the mandate of Mr Philippe RIO as Head of Mission of EUCAP Sahel Mali from 15 January 2019, HAS ADOPTED THIS DECISION: Article 1 The mandate of Mr Philippe RIO as Head of Mission of EUCAP Sahel Mali is hereby extended from 15 January 2019. Article 2 This Decision shall enter into force on the date of its adoption. It shall expire on 28 February 2019. Done at Brussels, 18 December 2018. For the Political and Security Committee The Chairperson S. FROM-EMMESBERGER (1) OJ L 113, 16.4.2014, p. 21. (2) Political and Security Committee Decision (CFSP) 2018/57 of 9 January 2018 extending the mandate of the Head of Mission of the European Union CSDP mission in Mali (EUCAP Sahel Mali) (EUCAP Sahel Mali/1/2018) (OJ L 10, 13.1.2018, p. 14). (3) Council Decision (CFSP) 2018/2008 of 17 December 2018 amending and extending Decision 2014/219/CFSP on the European Union CSDP Mission in Mali (EUCAP Sahel Mali) (OJ L 322, 18.12.2018, p. 24).